 


109 HRES 991 EH: Congratulating the Columbus Northern Little League Baseball Team from Columbus, Georgia, on its victory in the 2006 Little League World Series Championship games.
U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 991 
In the House of Representatives, U. S.,

September 28, 2006
 
RESOLUTION 
Congratulating the Columbus Northern Little League Baseball Team from Columbus, Georgia, on its victory in the 2006 Little League World Series Championship games. 
 
 
Whereas on Monday, August 28, 2006, the Columbus Northern Little League baseball team from Columbus, Georgia, defeated the Japanese Little League team by a score of 2–1 to win the 2006 Little League World Series Championship at South Williamsport, Pennsylvania;  
Whereas, although Columbus Northern had taken 1 loss in the series, they did not give up, and although the Championship game was delayed a day by rain, the Columbus Northern team still kept pressing hard to come from behind to win the Championship game;  
Whereas a team from the State of Georgia had not won the world title in more than 20 years;  
Whereas the 2006 Columbus Northern Little League World Championship team consists of players Kyle Carter, Brady Hamilton, Matthew Hollis, Matthew Kuhlenberg, Josh Lester, Ryan Lang, Mason Meyers, J.T. Phillips, Kyle Rovig, Patrick Stallings, and Cody Walker;  
Whereas the 2006 Columbus Northern Little League World Championship team is led by Coach Richard Carter, Manager Randy Morris, Team Mother Lynne Phillips, and President Curt Thompson;  
Whereas the championship victory of the Columbus Northern Little League Baseball Team sets an example of sportsmanship, dedication, and a never give up spirit for men and women all across the country; and  
Whereas the achievement of the Columbus Northern Little League Baseball Team is the cause of enormous pride for the Nation, the State of Georgia, and the city of Columbus: Now, therefore, be it  
 
That the House of Representatives congratulates the Columbus Northern Little League Baseball Team from Columbus, Georgia, on its victory in the 2006 Little League World Series Championship games.  
 
Karen L. HaasClerk.
